DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 10/1/20.  Claims 1, 3 and 10 are amended; claims 1-13 are pending.  

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation therein of “the generally planar member has a uniform height around at least a portion of a perimeter such that the generally planar member sits level on both play sides” is not supported by the specification as originally filed. Applicant points to the drawings as supporting these limitations. However, the Drawings are not detailed both sides “sit level” is substantially narrower and does not inherently or implicitly flow from portions having uniform height. Claims 2-9 and 11-13 are rejected based on their respective dependencies to 1 and 10. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

5.	Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over De Gelder et al. (US Pat. No. 3,674,271).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the height of the playing sides determines whether the opposite playing side will sit level. At time of invention, one having ordinary skill in the art would have found it obvious in the art to select an optimal height level of the playing sides, including a uniform height level such that both sides sit level, for the expected 
As per claim 4, De Gelder et al. teaches one or more handles 21 (“handle 21 – column 2, lines 59-60).  
As per claim 6, De Gelder et al. teaches wherein the playing surface 11 is constructed from a plurality of pieces (first play side 15 - wall portion 19, handle 21, “insert 71 ... with trough 75” column 2, lines 55-65; column 3, lines 30-54; second play side 101 – wall 103, projections 105, boss members 111, jump ramp 163 -– column 3, lines 53-64, column 4, lines 49-58).  

6.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over De Gelder et al. (US Pat. No. 3,674,271) in view of Kramer (US Pub. No. 2009/0079132). 
As per claims 5 and 7, as set forth above, De Gelder et al. teaches a handle portion 21, but does not expressly teach wherein the one or more handles are one or more indentations in the generally planar member, or wherein the playing surface is foldable. However, Kramer, directed to the analogous art of planar playing surfaces, teaches wherein such features as an indented handle portion in a generally planar surfaces, said playing surface also being foldable, are known features in the art (Fig. 1A-1B; “built in handle 16”; paragraph [0027]). At the time of filing, one having ordinary skill in the art would have found it obvious to utilize an indented handle into the playing surface and foldable planar member structure, as taught by Kramer, for the expected purpose of facilitating “easy transporting” of the playing surface and “easy and convenient storing” (paragraph [0027]).

s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over De Gelder et al. (US Pat. No. 3,674,271) in view of Andrews et al. (US Pat. No. 5,135,425). 
As per claims 8-9, De Gelder et al. does not expressly teach the use of felt pads or rubber as claimed. However, Andrews et al., directed to toy structures intended to sit on flat surfaces, teaches felt pads 46 positioned on the bottom portion of the toy base (column 2, lines 58-59). Andrews et al. further contemplates the use of sponge rubber, which inherently comprise rubber Id. The felt pad and rubber are high frictional materials and are considered to prevent sliding against a smooth surface.  Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to add these frictional pads to first or second side of De Gelder et al. for the expected purpose of negating slipping and moving of the playing surface during use. 


8.	Claims 1-4, 6, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US Pub. No. 2008/0254709) in view of De Gelder et al. (US Pat. No. 3,674,271).  
As per claims 1-3 and 10, Schwartz teaches a playing surface 1 comprising a generally planar member of rigid material (“plastic solid contoured track”, “plastic sheet” – paragraph [0020], claim 10) having a first play side (i.e. bottom portion of track - Fig.’s 1, 7), a second play side (i.e. top side of track) and a short side (Fig.’s 1, 7); the second play side having a second set of molded features, the second set of molded features comprises a motocross track comprising a ramp 22, one or more mounds 28 and curves 24, 25 (Fig. 1; paragraphs [0011], [0023]), wherein the playing surface 11 is portable and lightweight (plastic material (paragraph [0021]) and replaceable – paragraphs [0024]); wherein the first play side is opposed to the second play side 
Admittedly, Schwartz does not teach molded features on a bottom portion of the playing surface. However, Schwartz expressly teaches wherein the playing surface 1 can be replaced by different playing surface that comprises differently oriented terrain for the user (paragraph [0024] – “different design”). Within this context, examiner cites to  De Gelder et al., directed to the analogous art of playing surfaces comprising generally planar members, for its  teaching of the following: a playing surface comprising: a generally planar member 11 of rigid material (“injection molding using ... plastics” – column 2, lines 50-58; (“molded from a high impact plastic” – column 6, lines 1-2) having a first play side 15 (“first planar surface”) and second play side 101 (“second planar surface” – column 3, lines 53-64); the first and second play side having molded features (first play side 15 - wall portion 19, handle 21, “insert 71 ... with trough 75” column 2, lines 55-65; column 3, lines 30-54; second play side 101 – wall 103, projections 105, boss members 111, jump ramp 163 -– column 3, lines 53-64, column 4, lines 49-58), wherein the playing surface 11 is portable (note handle 21) and lightweight (plastic material column 6, lines 1-2); wherein the first play side is opposed to the second play side (“second planar surface 101 opposite the first planar surface 17” – column 3, lines 54-55). At the time of applicant’s effective filing date, one ordinary skill in the art would have found it obvious incorporate the different molded track portions of Schwartz into top and bottom oppositely opposed sides of a generally planar manner as taught by De Gelder et al. The motivation to combine references is to enable diversity in the playing surface terrain that is portable and conveniently stored. Instead of having 
Regarding the levelness of two playing sides, De Gelder teaches wherein the generally planar member 11 has a uniform height around at least a portion of a perimeter such that the generally planar member sits level on both play sides (Fig.’s 1-2, 3, 3a, 5; examiner notes Gedler et al. teaches both sides to be used in normal operation of the device in similar manner to applicant’s invention, as such, to the extent applicant’s invention “sits level on both play sides”, one ordinary skill in the art would reasonably conclude Geldere et al. sits level on both playing sides 15 and 101. In the alternative, per MPEP 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the height of the playing sides determines whether the opposite playing side will sit level. At time of invention, one having ordinary skill in the art would have found it obvious in the art to select an optimal height level of the playing sides, including a uniform height level such that both sides sit level, for the expected purpose of ensuring that the playing surface can be easily used. Unevenness would frustrate the user and take away from the entertainment value of the toy. 

As per claim 11, Schwartz, as modified by De Gelder et al., teaches wherein a short side appears to be approximately a few inches or less (De Gelder et al. – best seen in Fig. 1-2). The motivation to combine is the same as stated above. Admittedly, the actual numeric value is not disclosed. However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04. Here, the applied art and claimed dimensions serve the same purpose of providing a portable playing surface that flips. The claimed relative dimensions See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art would have found it obvious to size the width at 4 inches for the expected purpose of providing a durable playing surface, yet also easily portable. 
As per claims 4 and 12, Schwartz, as modified by De Gelder et al., teaches one or more handles (De Gelder et al. showing handle 21).  The motivation to combine is the same as stated above. 
As per claim 6, the combination of Schwartz (which utilizes multiple track sheets 1) and De Gelder et al. (tray that holds the multiple inserts/sheets) teaches wherein the playing surface is constructed from a plurality of pieces.  The motivation to combine is the same as stated above. 

9.	Claims 5, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US Pub. No. 2008/0254709) in view of De Gelder et al. (US Pat. No. 3,674,271) and further in view of Kramer (US Pub. No. 2009/0079132). 
As per claims 5, 7 and 13, as set forth above, De Gelder et al. teaches a handle portion 21 (the motivation to combine is the same as stated above), but does not expressly teach wherein the one or more handles are one or more indentations in the generally planar member, or wherein the playing surface is foldable. However, Kramer, directed to the analogous art of planar playing surfaces, teaches wherein such features as an indented handle portion in a generally planar surfaces, said playing surface also being foldable, are known features in the art (Fig. 1A-1B; “built in handle 16”; paragraph [0027]). At the time of filing, one having ordinary skill in the .

10.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US Pub. No. 2008/0254709) in view of De Gelder et al. (US Pat. No. 3,674,271) and further in view of Andrews et al. (US Pat. No. 5,135,425). 
As per claims 8-9, Schwartz as modified by De Gelder et al. does not expressly teach the use of felt pads or rubber as claimed. However, Andrews et al., directed to toy structures intended to sit on flat surfaces, teaches felt pads 46 positioned on the bottom portion of the toy base (column 2, lines 58-59). Andrews et al. further contemplates the use of sponge rubber, which inherently comprise rubber Id. The felt pad and rubber are high frictional materials and are considered to prevent sliding against a smooth surface.  Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to add these frictional pads to first or second side of De Gelder et al. for the expected purpose of negating slipping and moving of the playing surface during use. 

11.	Claims 2 and 10-12 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US Pub. No. 2008/0254709) in view of De Gelder et al. (US Pat. No. 3,674,271) and further in view of Crain et al. (US Pat. No. 4,669,657).   
	Examiner reiterates the above teachings of Schwartz (US Pub. No. 2008/0254709) in view of De Gelder et al. for the rejection of claims 2 and 10-12 sans the portion directed to molded . 

12.	Claim 13 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US Pub. No. 2008/0254709) in view of De Gelder et al. (US Pat. No. 3,674,271) and further in view of Crain et al. (US Pat. No. 4,669,657) even further in view of Kramer (US Pub. No. 2009/0079132). 
As per claim 13, as set forth above, De Gelder et al. teaches a handle portion 21 (the motivation to combine is the same as stated above), but does not expressly teach wherein the one or more handles are one or more indentations in the generally planar member, or wherein the playing surface is foldable. However, Kramer, directed to the analogous art of planar playing surfaces, teaches wherein such features as an indented handle portion in a generally planar surfaces, said playing surface also being foldable, are known features in the art (Fig. 1A-1B; “built in handle 16”; paragraph [0027]). At the time of filing, one having ordinary skill in the art would have found it obvious to utilize an indented handle into the playing surface, as taught by Kramer, .

Response to Arguments
13.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711